      Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 1 of 24
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 22, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                           BROWNSVILLE DIVISION


 J.V. b/n/f JOSE VEGA, et al.,                 §
    Plaintiffs,                                §
                                               §
 v.                                            §            Case No. 1:18-cv-008
                                               §
 BROWNSVILLE INDEPENDENT                       §
 SCHOOL DISTRICT,                              §
   Defendant.                                  §


                               OPINION AND ORDER

       The Court is in receipt of Plaintiffs’ “First Amended Complaint” (hereinafter,

Plaintiffs’ “Amended Complaint”). Dkt. No. 55. For the reasons provided below,

Plaintiffs’ Amended Complaint is DISMISSED WITHOUT PREJUDICE to allow

the Plaintiffs to exhaust their state administrative remedies.



                       I.     Background and Procedural History

A.     Factual Background

       Plaintiffs Jose and Margarita Vega (collectively, the “Plaintiffs”) bring this civil

action on behalf of their minor son, J.V., against Defendant Brownsville Independent

School District (hereinafter, “BISD”).      Dkt. No. 55.     Plaintiffs assert that BISD

violated J.V.’s right to a safe and non-hostile educational environment, reasonable

accommodations, and freedom from discrimination. See id. at 8–10. In support of

their claims for relief, Plaintiffs allege the following:

       1.     J.V. was born in 2004 and diagnosed with cerebral palsy. Id. at 4.

                                                                                         1/24
Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 2 of 24



 2.    Because of his cerebral palsy, his spine is curved, one leg is shorter than

 the other, he has limited motor skills, and he is physically restricted to a

 wheelchair. Id.

 3.    J.V. requires the assistance of a paraprofessional to use the restroom

 and perform other activities; he also wears diapers to prevent accidents. Id.

 4.    J.V. cannot read but can make some audible sounds and uses a box to

 communicate. Id.

 5.    Because his development is delayed, he receives physical and speech

 therapy, along with other supportive services at school. Id.

 6.    On March 29, 2016, J.V. went on a school field trip to the Gladys Porter

 Zoo in Brownsville, Texas; afterwards, the students went to the Golden Corral

 restaurant. Id. at 4.

 7.    While there, J.V.’s paraprofessional, Enrique Rodriguez (“Rodriguez”),

 helped J.V. to use the restroom. See id. at 4–5.

 8.    Later that day, J.V.’s mother received a phone call from the school nurse

 that J.V.’s leg and knee were visibly swollen. Id. at 5.

 9.    When J.V. arrived home from school, his mother observed that his leg

 was swollen, and J.V. cried out in pain. Id.

 10.   J.V.’s parents called an ambulance, and the responding EMS personnel

 stated that his leg was broken. Id.

 11.   Doctors determined that J.V. suffered a fractured femur. Id.

 12.   He underwent surgery the next day. Id.



                                                                             2/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 3 of 24



      13.    When asked about his leg, J.V. said that Rodriguez had injured him. Id.

B.    Procedural History

      1.     Special Education Due Process Hearing.

      On August 21, 2017, Plaintiffs filed a “First Original Petition and Request for

Special Education Due Process Hearing” (hereinafter, Plaintiffs’ “Original Petition”)

with the Texas Education Agency (“TEA”). Dkt. No. 63 at 87. In their Original

Petition, Plaintiffs alleged that BISD failed to investigate the incident and notify

them of their procedural and substantive rights. Id. at 90. Plaintiffs asserted that

BISD violated J.V.’s rights under the U.S. Constitution, the Individuals with

Disabilities Education Act (“IDEA”), § 504 of the Rehabilitation Act of 1973

(“Rehabilitation Act”), Title II of the Americans with Disabilities Act (“ADA”), and

Title IX of the Education Amendments of 1972 (“Title IX”). Id. at 95–99.

      The TEA appointed Special Education Hearing Officer David Berger

(hereinafter, the “SEHO”) to conduct an impartial due process hearing to resolve the

dispute. Dkt. No. 63 at 86. BISD filed a “Response to Petition” on September 1, 2017.

Id. at 65. In its Response to Petition, BISD requested that the SEHO: (1) dismiss

Plaintiffs’ Original Petition; (2) find that BISD provided a free appropriate public

education as required by the IDEA; and (3) find that he lacked jurisdiction to hear

Plaintiffs’ claims brought under the U.S. Constitution, the Rehabilitation Act, the

ADA, and Title IX. Id. at 65.

      The SEHO issued an order on September 21, 2017. Dkt. No. 63 at 35. In his

order, the SEHO determined that he lacked jurisdiction to hear claims outside the



                                                                                3/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 4 of 24



scope of the IDEA. Id. at 35–39. He explained that his jurisdiction “is limited to

matters relating to the identification, evaluation, or educational placement of the

child, or the provision of a free appropriate public education to such child.” Id.

Therefore, the SEHO dismissed several of Plaintiffs’ requests for relief that fell

outside the scope of the IDEA. Id.

      2.     Rule 11 Agreement.

      On November 21, 2017, the parties filed a “Notice of Rule 11 Agreement”

(hereafter, the parties’ “Rule 11 Agreement”). Dkt. No. 63 at 14. In their Rule 11

Agreement, the parties advised the SEHO that they agreed that the “gravamen” of

Plaintiffs’ claims addressed “civil rights violations” and not IDEA violations. See Dkt.

No. 63 at 18.    The Plaintiffs also agreed that BISD provided J.V. with a free

appropriate public education “pursuant to IDEA and Section 504.” Id. Furthermore,

under the Rule 11 Agreement, Plaintiffs agreed to submit a “Motion to Nonsuit” to

the SEHO and subsequently file their “Original Complaint” in federal court. Id. On

January 2, 2018, the SEHO granted Plaintiffs’ motion; all claims brought under the

IDEA were dismissed without prejudice. Dkt. No. 63 at 4.

      3.     Federal Court Proceedings.

      On January 12, 2018, Plaintiffs filed their “First Original Complaint”

(hereinafter, Plaintiffs’ “Original Complaint”) in this Court. Dkt. No. 1. Plaintiffs’

Original Complaint raised numerous causes of action against BISD and Rodriguez.

Plaintiffs asserted that one or both Defendants violated J.V.’s rights under: 42 U.S.C.

§ 1983; the First, Fourth, and Fourteenth Amendments; the Rehabilitation Act; the



                                                                                   4/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 5 of 24



ADA, and Title IX. Id. at 10–16. Plaintiffs further argued that BISD ratified the acts

and omissions of its staff members. Id.

       On February 3, 2020, Plaintiffs filed the instant Amended Complaint. Dkt.

No. 55. In their Amended Complaint, Plaintiffs’ allege various claims only against

BISD, the sole defendant. Id. Plaintiffs argue that BISD: (1) failed to provide various

supportive services; (2) subjected J.V. to discrimination; (3) failed to accommodate

J.V. and provide him with a safe environment pursuant to § 504 of the Rehabilitation

Act; and (4) failed to provide J.V. with disability accommodations pursuant to Title II

of the ADA, or modify existing accommodations. Id. Plaintiffs further allege that

BISD is vicariously liable for the acts and omissions of its staff members. Id.

       On February 12, 2020, BISD filed its “Amended Answer.” Dkt. No. 58. BISD

argues that, to the extent that J.V. was injured, BISD did not cause his injury.

Rather, BISD argues that J.V.’s physical condition caused his injury. Id. BISD also

contends that the parties’ Rule 11 Agreement forecloses Plaintiffs from raising IDEA

and Rehabilitation Act claims in federal court. See id.

       Upon receiving Plaintiffs’ Amended Complaint, the Court ordered the parties

to submit briefing regarding the Court’s subject matter jurisdiction. Dkt. No. 60.

Plaintiffs filed a “Brief on Jurisdiction” (hereinafter, Plaintiffs’ “Brief”). Dkt. No. 62.

BISD filed a response to Plaintiffs’ Brief (hereinafter, Defendant’s “Response”).1 Dkt.

No. 65.


1 The briefing submitted by BISD’s counsel does not comply with the Court’s Order. The
Court ordered the parties to file an advisory addressing the Court’s subject matter
jurisdiction. The briefing submitted by BISD’s counsel is less than four pages and fails to
adequately address the subject. See Dkt. No. 65.
                                                                                      5/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 6 of 24



                                  II.    Legal Standards

A.    IDEA Requirements

      The IDEA requires states to provide a “free appropriate public education”

(“FAPE”) to children with disabilities. 20 U.S.C. § 1412(a)(1)(A). The purpose of the

IDEA is to provide all disabled children the availability of a free appropriate public

education that “emphasizes special education and related services designed to meet

their unique needs.” 20 U.S.C. § 1400(d)(1)(A). The IDEA, in turn, “requires states

and local education agencies receiving federal IDEA funds to make a FAPE available

to children with certain disabilities between the ages of 3 and 21.” Pace v. Bogalusa

City Sch. Bd., 403 F.3d 272, 290 (5th Cir. 2005) (en banc). Moreover, states receiving

federal funding under the IDEA must provide a FAPE to each disabled child within

its boundaries and ensure that the education received is “in the least restrictive

environment consistent with the disabled student’s needs.” Cypress-Fairbanks

Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 247 (5th Cir. 1997). A FAPE consists of

“special education and related services” that are individually tailored to meet a child’s

unique educational needs, along with sufficient “supportive services” to help the child

benefit from instruction. See Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748–49, 197

L. Ed. 2d 46 (2017) (citing 20 U.S.C. §§ 1401(9), (26), (29)).             Creating an

“Individualized Education Plan” (“IEP”) for each student is an essential part of

providing a FAPE. Fry, 137 S. Ct. at 753.

      States that receive funding through the IDEA must establish and maintain

procedures to resolve disputes over the adequacy of a disabled student’s



                                                                                    6/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 7 of 24



education. 20 U.S.C. § 1415(a) (Agencies must “ensure that children with disabilities

and their parents are guaranteed procedural safeguards with respect to the

provisions of a free appropriate public education by such agencies.”). The IDEA

provides a mechanism for any party to file a complaint, which forces the local

education agency to hold a preliminary meeting to resolve the complaint. 20 U.S.C.

§§ 1415(b)(6), (f)(1)(B)(i). The complaint proceeds through a state administrative

process that consists of an impartial “due process hearing” to resolve the complaint,

which is conducted by a local or state education agency. 20 U.S.C. § 1415(f)(1)(A).

Furthermore, at the state’s expense, mediation is also provided to resolve the

complaint. 20 U.S.C. §§1415(e)(1), (e)(2)(D).

      At the end of the administrative process, a party that is “aggrieved by the

findings and decision” may bring an IDEA claim in federal court.              20 U.S.C.

§ 1415(i)(2). The party that files a federal complaint must do so within “90 days from

the date of the decision of the hearing officer.” 20 U.S.C. § 1415(i)(2)(B). The IDEA

requires administrative exhaustion before filing an action in federal court. 20 U.S.C.

§ 1415(l). A district court reviewing a state hearing officer’s decision in a due process

hearing must accord due weight to the hearing officer’s findings but must reach an

independent decision based on a preponderance of the evidence. Houston Indep. Sch.

Dist. v. Bobby R., 200 F.3d 341, 347 (5th Cir. 2000), cert. denied, 531 U.S. 817

(2000). The district court’s review is essentially de novo. Id.




                                                                                    7/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 8 of 24



B.    Federal Rule of Civil Procedure 12(h)(3)

      “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute, which is not to be expanded by judicial

decree.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 378, 114 S. Ct.

1673, 128 L. Ed. 2d 391 (1994) (internal citations omitted). Subject matter

jurisdiction refers to a court’s power to hear a case. Morrison v. Nat’l Austl. Bank

Ltd., 561 U.S. 247, 254, 130 S. Ct. 2869, 177 L. Ed. 2d 535 (2010). Federal courts

have limited jurisdiction and must assume a case falls outside of its jurisdiction,

unless the party that seeks federal jurisdiction proves otherwise. Howery v. Allstate

Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001), cert. denied, 534 U.S. 993 (2001) (citing

Kokkonen, 511 U.S. at 377).

      A court must dismiss an action when it lacks subject matter jurisdiction. FED.

R. CIV. P. 12(h)(3). A court has an independent duty, at any level of the proceedings,

to determine whether it has subject matter jurisdiction over a case. Ruhgras AG v.

Marathon Oil Co., 526 U.S. 574, 583, 119 S. Ct. 1563, 143 L. Ed. 2d 760 (1999)

(“[S]ubject-matter delineations must be policed by the courts on their own initiative

even at the highest level.”); McDonal v. Abbott Labs., 408 F.3d 177, 182 n. 5 (5th Cir.

2005) (A “federal court may raise subject matter jurisdiction sua sponte.”) (citation

omitted).   Likewise, “subject matter jurisdiction cannot be created by waiver or

consent.” Howery, 243 F.3d at 919. “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional power to

adjudicate the case.” CleanCOALition v. TXU Power, 536 F.3d 469, 473 (5th Cir.



                                                                                  8/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 9 of 24



2008) (quoting Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006,

1010 (5th Cir. 1998)).



                                      III.   Discussion

        In their Amended Complaint, Plaintiffs argues that BISD: (1) failed to provide

various supportive services; (2) subjected J.V. to discrimination; (3) failed to

accommodate J.V. and provide him with a safe environment pursuant to § 504 of the

Rehabilitation Act; and (4) failed to provide J.V. with disability accommodations

pursuant to Title II of the ADA, or modify existing accommodations. Dkt. No. 55 at

8–10.    Plaintiffs further claim that BISD is vicariously liable for the acts and

omissions of its staff members. Id.

        The Court has an independent duty to examine its subject matter jurisdiction

and may raise the issue sua sponte. See McDonal, 408 F.3d at 182 n. 5. Plaintiffs

removed Rodriguez and various claims related to civil rights from their Amended

Complaint. It appears that their remaining claims address accommodations and

supportive services which may overlap with the IDEA. Specifically, prior to filing in

this Court, Plaintiffs voluntarily dismissed their claims at the administrative level

based on the SEHO only having jurisdiction to hear claims arising under the IDEA.

        The Court, therefore, must examine whether Plaintiffs’ Amended Complaint

contains claims that arise under the IDEA. “[A] complaint based on [the IDEA] is not

a justiciable controversy until the plaintiff has exhausted his administrative

remedies or proved that exhaustion would be futile or inadequate.” Gardner v. Sch.



                                                                                 9/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 10 of 24



Bd. Caddo Parish, 958 F.2d 102, 112 (5th Cir. 1992). Absent an exception, Plaintiffs’

failure to exhaust their state administrative remedies deprives this Court of subject

matter jurisdiction. See Wood v. Katy Indep. Sch. Dist., No. H-09-1390, 2010 WL

11417849, at *3 (S.D.Tex. Sept. 27, 2010); Hooker v. Dallas Indep. Sch. Dist., No. 3:09-

CV-1289-D, 2010 WL 4025877, at *6 (N.D.Tex. Oct. 13, 2010) (“The exhaustion

requirement is not limited to claims brought under the IDEA.”).

A.     Plaintiffs’ Section 504 and ADA Claims

       A party must first exhaust the IDEA’s administrative process before bringing

claims under other statutes which overlap with the IDEA. See Fry, 137 S. Ct. at 750

(“[A] plaintiff bringing suit under the ADA, Rehabilitation Act, or similar laws must

in certain circumstances–that is, when ‘seeking relief that is also available under’ the

IDEA–first exhaust the IDEA’s administrative procedures.”); Reyes v. Manor Indep.

Sch. Dist., 850 F.3d 251, 256 (5th Cir. 2017) (“The IDEA requires administrative

exhaustion not just of claims arising under it, but also of Rehabilitation Act claims

that overlap with the IDEA.”). Section 1415(l) allows non-IDEA claims to be brought

in federal court, but only after the IDEA administrative procedures have been fully

exhausted:

       Nothing in this chapter shall be construed to restrict or limit the rights,
       procedures, and remedies available under the Constitution, the
       Americans with Disabilities Act of 1990, title V of the Rehabilitation Act
       of 1973, or other Federal laws protecting the rights of children with
       disabilities, except that before filing of a civil action under such laws
       seeking relief that is also available under this subchapter, the
       procedures under subsection (f) and (g) shall be exhausted to the same
       extent as would be required had the action been brought under this
       subchapter.



                                                                                     10/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 11 of 24



20 U.S.C. § 1415(l). Said another way, exhaustion is required for claims brought

under § 504 of the Rehabilitation Act and Title II of the ADA when a plaintiff seeks

“relief for the denial of a free appropriate public education.” See Fry, 137 S. Ct. at

754–55. The activation of § 1415(l)’s exhaustion requirement depends on whether

the suit seeks redress for a denial of a FAPE, and “[i]f a lawsuit charges such a denial,

the plaintiff cannot escape § 1415(l) merely by bringing her suit under a statute other

than the IDEA.” Id. at 754. However, a complaint that seeks relief, independent of

any FAPE denial, is not subject to § 1415(l)’s exhaustion requirement. Id. Therefore,

in determining whether a plaintiff’s complaint seeks relief for a denial of a FAPE, the

Court must “look to the substance, or gravamen” of the complaint. Id. at 752. This

inquiry looks to the “substance, not surface.” Id. at 755.

      To determine whether the gravamen of a complaint seeks redress for a denial

of a FAPE under the IDEA as opposed to a right under § 504 of the Rehabilitation

Act or Title II of the ADA, the Court must examine two hypothetical questions:

      First, could the plaintiff have brought essentially the same claim if the
      alleged conduct had occurred at a public facility that was not a school–
      say, a public theater or library? And second, could an adult at
      the school–say, an employee or visitor–have essentially the same
      grievance?

Fry, 137 S. Ct. at 756 (emphasis in original) (“But when the answer is no, then the

complaint probably does concern a FAPE, even if it does not explicitly say

so.”). Similarly, a plaintiff’s reliance on the IDEA’s administrative remedies is a

strong indicator that the gravamen of his complaint is an IDEA claim based on the

denial of a FAPE. Id. at 757.



                                                                                   11/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 12 of 24



      Some courts have held that “[t]he IDEA should not be construed so broadly

that any injury a disabled student suffers in school is automatically subject to the

IDEA.”   Pagan-Negron v. Seguin Indep. Sch. Dist., 974 F. Supp. 2d 1020, 1028

(W.D.Tex. 2013); Pendergast as Next Friends of L.P. v. Wylie Indep. Sch. Dist., No.

4:18-CV-00020-ALM-KPJ, 2018 WL 6710034, at *5 (E.D.Tex. Dec. 4, 2018) (same). It

is important to examine whether “the substance of the plaintiff’s [tort] claim is

unlikely to involve the adequacy of special education–and thus is unlikely to require

exhaustion.” Fry,137 S. Ct. at 756.

      Section 504 of the Rehabilitation Act prohibits discrimination by recipients

that receive federal funding. The relevant part of § 504 provides that “[n]o otherwise

qualified individual with a disability in the United States … shall, solely by reason

of her or his disability, be excluded from the participation in, be denied the benefits

of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance.” 29 U.S.C. § 794(a). Similarly, Title II of the ADA prohibits

discrimination involving public services. The relevant part of the ADA provides that

“no qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or

activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132.

      The Court is limited to the live pleadings filed in this case; specifically, the

Court is limited to those claims raised in Plaintiffs’ Amended Complaint.2 Plaintiffs


2 In their Amended Complaint, Plaintiffs mention incidents of assaults, bullying, and
harassment. See Dkt. No. 55. However, Plaintiffs do not provide any information to support
                                                                                    12/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 13 of 24



bring unclear and somewhat confusing § 504 and ADA claims alleging that BISD:

(1) failed to conduct an investigation regarding J.V.’s injury; (2) failed to provide

notice to the parents about their procedural rights; (3) “failed to provide [J.V.] a safe

and non-hostile educational environment;” (4) violated [J.V.’s] right to privacy and

bodily integrity; (5) “failed and refused to reasonably accommodate and modify the

services needed by [J.V.] based on his disability;” and (6) engaged in discrimination.

See Dkt. No. 55 at 6–9.

        1.    Whether the Alleged Conduct Could be Raised Outside of School?

        In determining whether Plaintiffs’ claims fall under the IDEA, the Court must

apply the Fry framework. Under the first prong of the two-part test, the Court must

ask “could the plaintiff have brought essentially the same claim if the alleged conduct

had occurred at a public facility that was not a school[?]” Fry, 137 S. Ct. at 756

(emphasis in original). Plaintiffs allege that BISD is vicariously liable for J.V.’s

injury and Rodriguez’s “acts and omissions” while serving as J.V.’s paraprofessional.

Dkt. No. 55 at 5, 10. Critically, Plaintiffs claim that BISD “failed and refused to

reasonably accommodate and modify the services needed by [J.V.] based upon his

disability.” Id. at 10. It appears, then, that Plaintiffs allege that BISD did not modify

or provide J.V. with accommodations, supportive services, and counseling. Id. at 6,

9–10.




those allegations; instead, they appear to be remnants from Plaintiffs’ Original Complaint.
Therefore, the Court does not construe them as claims, since they are not formally raised in
Plaintiffs’ live pleadings.
                                                                                      13/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 14 of 24



         To the extent Plaintiffs allege that BISD failed to supervise or train its staff,

those claims are subject to the IDEA’s administrative exhaustion requirement.

Plaintiffs “could not state a viable claim under the ADA or Section 504 against a

library or theater based on its failure to train personnel on how to instruct or handle

special needs students” because a claim “concerning teacher training and remedial

measures fall under the umbrella of claims that require IDEA exhaustion.” P.G. by

and through R.G. v. Rutherford Cnty. Bd. of Ed., 313 F. Supp. 3d 891, 902 (M.D.Tenn.

2018).

         Under the first prong of the Fry framework, the Court finds that Plaintiffs

could not bring the same claim if the alleged conduct occurred outside of school.

Specifically, Plaintiffs argue that BISD is liable for the “acts and omissions” of

Rodriguez, who was responsible for J.V.’s care. The gravamen of Plaintiffs’ claim,

then, is that, had BISD provided adequate educational accommodations, including

support services and properly trained staff, the alleged injury would not have

occurred. Therefore, the Court finds that Plaintiffs could not bring the same claim if

the alleged conduct occurred at a public facility. The injury in this case, as alleged,

resulted      from   the   acts   and   omissions   of   Rodriguez,   a   school-appointed

paraprofessional responsible for J.V.’s care. The alleged injury did not result from a

denial of a public accommodation.

         2.     Whether an Adult at School Could Have the Same Grievance?

         Under the second prong of the two-part test, the Court must ask “could an

adult at the school–say, an employee or visitor–have essentially the same



                                                                                    14/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 15 of 24



grievance?” See Fry, 137 S. Ct. at 756 (emphasis in original). Here, an adult at BISD

could not bring the same grievance because Plaintiffs’ claims primarily challenge

BISD’s failure to provide educational services. Specifically, J.V. received an IEP that

called for physical and speech therapy, special education, and a personal

paraprofessional to assist him with daily activities. Dkt. No. 55 at 4. J.V. received

these educational and supportive services from BISD precisely because he was an

enrolled student with a qualifying disability.     Therefore, an adult visitor or an

employee at BISD could not bring the same claim.

B.     The Gravamen of Plaintiffs’ Claims Involves the Denial of a FAPE

       When the gravamen of a complaint seeks redress for the denial of a FAPE, a

plaintiff must exhaust his or her administrative remedies under the IDEA before

bringing claims under § 504 and the ADA. See Fry, 137 S. Ct. at 754–56. Claims

brought under § 504, and the ADA, must be dismissed for failure to exhaust IDEA

procedures when the gravamen of those claims involves the denial of a FAPE. See id.

at 755. A FAPE is an education that “confer[s] some educational benefit upon the

handicapped child.” Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458

U.S. 176, 200, 102 S. Ct. 3034, 73 L. Ed. 2d 690 (1982). A FAPE “comprises ‘special

education and related services’–both ‘instruction’ tailored to meet a child’s ‘unique

needs’ and sufficient ‘supportive services’ to permit the child to benefit from

instruction.” Fry, 137 S. Ct. at 748–49 (citing 20 U.S.C. §§ 1401(9), (26), (29)). The

Fifth Circuit, interpreting Fry, has provided that “the proper hypothetical is along

the lines of the following question: ‘Could a student without disabilities bring this



                                                                                 15/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 16 of 24



same claim?’ If the answer is ‘yes,’ then the essence of the suit is not the denial of a

FAPE.” Doe v. Dallas Indep. Sch. Dist., 941 F.3d 224, 229 (5th Cir. 2019).

       In answering this question, the Court finds that Plaintiffs could not bring the

same claims, if they were brought by a non-disabled student. The claims involved in

this case are based on J.V.’s disability, namely receiving supportive services and

assistance of a paraprofessional.     Furthermore, Plaintiffs’ decision to originally

pursue their cause of action by invoking the IDEA’s formal hearing process provides

strong support that their claims involve the denial of a FAPE. See Fry, 137 S. Ct. at

757 (“A plaintiff’s initial choice to pursue [the IDEA’s] process may suggest that she

is indeed seeking relief for the denial of a FAPE–with the shift to judicial proceedings

prior to full exhaustion reflecting only strategic calculations about how to maximize

the prospects of such a remedy.”). Because Plaintiffs’ § 504 and ADA claims involve

the denial of a free appropriate public education under Fry, they require “exhaustion

when the gravamen of a complaint seeks redress for a school’s failure to provide a

FAPE, even if not phrased or framed in precisely that way.” Id. at 755.

C.     The IDEA Requires Exhaustion of Administrative Remedies

       Before a plaintiff can bring a claim based on the IDEA, he or she must first

exhaust their state administrative remedies. 20 U.S.C. § 1415(l); see also Gardner,

958 F.2d at 111 (“[I]t is beyond doubt that the statute provides that a plaintiff must

first exhaust the state administrative remedies before bringing an action in federal

court.”). “The IDEA’s exhaustion requirement serves a number of policy objectives:

it allows deference to agency expertise in resolving educational matters; it gives the



                                                                                  16/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 17 of 24



agency a first opportunity to correct errors; it presents courts with a more fully

developed record; and it prevents parties from deliberately disregarding the statute’s

comprehensive procedures and remedies.” Marc V. v. North East Indep. Sch. Dist.,

455 F. Supp. 2d 577, 592 (W.D.Tex. 2006). A plaintiff cannot circumvent the IDEA’s

administrative exhaustion requirement by repacking them as claims under some

other statute when those same claims could have been brought under the IDEA.

Reyes, 850 F.3d at 256. A plaintiff alleging claims under § 504 or the ADA must first

exhaust his or her administrative remedies for claims under the IDEA when the relief

being sought is also available under the IDEA’s remedial scheme. See Fry, 137 S. Ct.

at 750. Conversely, a plaintiff that chooses not to exhaust the IDEA administrative

process cannot later claim damages.

      The IDEA is intended to remedy precisely the sort of claim made by
      [plaintiff]: that a school district failed to provide [plaintiff] with
      appropriate educational services. The fact that [plaintiff] seeks
      damages, in addition to relief that is available under the IDEA, does not
      enable [plaintiff] to sidestep the exhaustion requirements of the IDEA.
      Where, as here, a full remedy is available at the time of injury, a
      disabled student claiming deficiencies in his or her education may not
      ignore the administrative process, then later sue for damages.

Polera v. Bd. of Educ. of Newburgh Enlarged City Sch. Dist., 288 F.3d 478, 488 (2d

Cir. 2002).

      A court lacks subject matter jurisdiction when a plaintiff fails to exhaust the

IDEA’s exhaustion requirement. Polera, 288 F.3d at 483. For the reasons stated

above, the Court finds that Plaintiffs have failed to exhaust their state administrative

remedies. Absent an exception, Plaintiffs’ failure to exhaust their state

administrative remedies deprives this Court of subject matter jurisdiction.         See

                                                                                  17/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 18 of 24



Papania-Jones v. Dupree, Fed. Appx. 301, 303 (5th Cir. 2008); Wood, 2010 WL

11417849, at *3.

D.     Exceptions to the Administrative Remedies Exhaustion Requirement

       As previously noted, Plaintiffs’ Amended Complaint is the only live pleading

before the Court.3 However, the Court will address some concerns that, although not

formally alleged in the Amended Complaint, were raised in Plaintiffs’ Brief. Issues

not raised in the complaint are not properly before the court. See Morin v. Moore, 309

F.3d 316, 328 (5th Cir. 2002) (“[Plaintiffs] raise this issue for the first time in their

reply brief, it must be waived.”); Gill v. Petro. Co-Ordinators, Inc., No. 6:14-CV-02869,

2016 WL 4574169, at *4 (W.D.La. Aug. 31, 2016) (“A claim not raised in the complaint

is not properly before the court.”) (citing Fisher v. Met. Life Ins. Co., 895 F.2d 1073,

1078 (5th Cir. 1990)). In their Brief, Plaintiffs contend that the Rule 11 Agreement

signed between the parties satisfies the exhaustion requirement. Dkt. No. 62 at 15–

16. In the alternative, Plaintiffs contend that they do not need to exhaust their state

administrative remedies because they are only raising non-IDEA claims. Id. In its

Response, BISD argues that the Rule 11 Agreement forecloses Plaintiffs’ attempts to

raise IDEA and § 504 claims in federal court. Dkt. No. 65 at 2.




3 “An amended complaint supersedes the original complaint and renders it of no legal effect
unless the amended complaint specifically refers and adopts or incorporates by reference the
earlier pleading.” King v. Dogan, 31 F. 3d 344, 346 (5th Cir. 1994) (citing Boelens v. Redman
Homes, Inc., 759 F.2d 504, 508 (5th Cir. 1985)). Only matters raised in the live pleadings are
formally before the court as opposed to claims outside the live pleadings. See Country Club
of Meadowlakes, Inc. v. City of Meadowlakes Texas, No. A-07-CA-185-SS, 2017 WL 9710031,
at *4 (W.D.Tex. Oct. 22, 2007) (“The Court will not exercise jurisdiction over this case on the
basis of a claim that is not part of the live pleadings.”).
                                                                                        18/24
     Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 19 of 24



1.     Rule 11 Agreement.

       A settlement agreement reached during the resolution meeting or mediation

prior to the impartial due process hearing is enforceable in federal court. 20 U.S.C.

§§ 1415(e)(2)(F), (f)(1)(B)(iii); see also El Paso Indep. Sch. Dist. v. Richard R., 591 F.3d

417, 426–27 (5th Cir. 2009) (same). In this case, the parties held a mediation meeting

on September 21, 2017. Dkt. No. 63 at 36, 70. The parties subsequently entered into

a Rule 11 Agreement on November 21, 2017, prior to the start of the impartial due

process hearing. Id. at 17. In the Rule 11 Agreement, the parties stipulated that the

“gravamen” of Plaintiffs’ claims addressed “civil rights violations” and not IDEA

violations. See Dkt. No. 63 at 18. The Plaintiffs also agreed that BISD provided J.V.

with a free appropriate public education “pursuant to IDEA and Section 504.” Id.

The Rule 11 Agreement further provided that “the parties note that a Federal District

Court or the 5th Circuit Court of Appeals could nevertheless require Petitioners to

first exhaust any such claims.” Id. Therefore, the parties stipulated that Plaintiffs’

non-suit would seek a dismissal without prejudice. Id.

       Here, Plaintiffs contend that the Rule 11 Agreement and BISD’s own

stipulation satisfies the exhaustion requirement. Dkt. No. 62 at 14. Plaintiffs are

incorrect. A plaintiff fails to exhaust his administrative remedies when the SEHO

has not rendered a final decision on the merits. See Reyes, 850 F.3d at 256 (“The

district court was correct in holding that [the Plaintiff] failed to exhaust his

Rehabilitation Act claims . . . because he did not address them in his prehearing

request for relief or otherwise obtain any decision on them from the hearing officer.”).



                                                                                      19/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 20 of 24



In this case, prior to the due process hearing, Plaintiffs filed their Rule 11 Agreement

to voluntarily dismiss their claims. See Dkt. No. 63 at 14. As part of the Rule 11

Agreement, the parties agreed that Plaintiffs’ claims alleged civil rights violations.

No liability was assessed to any party under the Rule 11 Agreement; instead, the

parties agreed that BISD provided a FAPE, and that Plaintiffs’ claims would be better

addressed in federal court. Said in another way, Plaintiffs believed that their claims

did not involve the denial of a FAPE and fell outside of the IDEA; they made the

strategic calculation to voluntarily dismiss their claims at the administrative level.

See Fry, 137 S. Ct. at 757. Critically, the SEHO was prevented from making any

findings, and he did not issue a final decision regarding Plaintiffs’ claims. Exhaustion

of state administrative remedies requires more than a pleading of claims, it requires

“findings and decision by the administrative body” on the merits. See Reyes, 850 F.3d

at 256 (citing 20 U.S.C. § 1415(g)). Plaintiffs have failed to submit, and the Court

has not found, an administrative decision on the merits issued by the SEHO. A court

does not have subject matter jurisdiction simply based on the parties’ waiver or

consent. See Howery, 243 F.3d at 919. The Court, then, finds that the Rule 11

Agreement does not satisfy the exhaustion requirement.

      2.     Other Exceptions to the Exhaustion Requirement.

      In their Brief, Plaintiffs also argue that, under certain exceptions, they do not

need to exhaust the IDEA’s administrative process. Plaintiffs claim that judicial

estoppel, futility, and inadequacy supports the proposition that exhaustion of state

administrative remedies would not address their claims or provide adequate relief.



                                                                                  20/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 21 of 24



Plaintiffs, then, seek to by-pass the administrative process. As discussed below, the

Court finds that no exceptions exist to dispense with the Plaintiffs’ required

exhaustion of the IDEA’s administrative process.

             a.     Judicial Estoppel

      Plaintiffs argue that judicial estoppel excuses the exhaustion of state

administrative remedies. “Judicial estoppel is a common law doctrine by which a

party who has assumed one position in his pleadings may be estopped from assuming

an inconsistent position.” Brandon v. Interfirst Corp., 858 F.2d 266, 268 (5th Cir.

1988). The purpose of judicial estoppel is “to protect the integrity of the judicial

process” by “prevent[ing] parties from playing fast and loose with the courts to suit

the exigencies of self-interest.” Id. (quoting USLIFE Corp. v. U.S. Life Ins. Co., 560

F. Supp. 1302, 1304–05 (N.D.Tex. 1983)) (internal quotation marks omitted). Judicial

estoppel has three requirements: “(1) the party is judicially estopped only if its

position is clearly inconsistent with the previous one; (2) the court must have accepted

the previous position; and (3) the non-disclosure must not have been inadvertent.” In

re Superior Crewboats, Inc., 374 F.3d 330, 335 (5th Cir. 2004) (citing Scarano v. Cent.

R.R. Co., 203 F.2d 510, 513 (3d Cir. 1953)). Plaintiffs cite the Rule 11 Agreement to

show that BISD previously agreed that Plaintiffs are not required to exhaust their

administrative remedies because they allege only non-IDEA claims. It is this change

in BISD’s position, Plaintiffs contend, that constitutes judicial estoppel. See Dkt. No.

62 at 16–17. Plaintiffs’ argument is misplaced; the Court is raising subject matter

jurisdiction, not BISD.



                                                                                  21/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 22 of 24



             b.     Futility

      Plaintiffs also argue that exhaustion of state administrative remedies would

be futile because the SEHO has limited jurisdiction. “The Supreme Court has held

that futility in pursuing administrative relief is an exception to exhaustion under

IDEA.” M.L. v. Frisco Indep. Sch. Dist., 451 Fed. Appx. 424, 427 (5th Cir. 2011) (citing

Honig v. Doe, 484 U.S. 305, 327, 108 S. Ct. 592, 98 L. Ed. 2d 686 (1988)). “To show

futility, a plaintiff must demonstrate that adequate remedies are not reasonably

available or that the wrongs alleged could not or would not have been corrected by

resort to the administrative hearing process.”       Id. at 428 (quoting Coleman v.

Newbaugh Enlarged City Sch. Dist., 503 F.3d 198, 205 (2d Cir. 2007) (internal

citation and quotation marks omitted)).

      In support of their futility argument, Plaintiffs contend that the SEHO could

only provide relief for their claims under the IDEA and lacked jurisdiction to hear all

their other claims. Dkt. No. 62 at 19. Plaintiffs are incorrect for several reasons.

First, a futility argument would be appropriate if Plaintiffs plead claims alleging only

discrimination. The Court finds that Plaintiffs’ Amended Complaint contains IDEA

claims that require exhaustion regardless of whether the SEHO can provide relief for

their other claims. See McMillen v. New Caney Indep. Sch. Dist., 939 F.3d 640, 648

(5th Cir. 2019); Doe, 194 F. Supp. 3d at 559 (“[A] plaintiff cannot avoid exhaustion

requirements of the IDEA by repacking the claims under some other statute.”)

(internal citation and quotation marks omitted). Second, the Fifth Circuit recently

held that the “IDEA’s exhaustion requirement applies to plaintiffs who seek



                                                                                  22/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 23 of 24



damages” and that courts should “focus on the conduct the plaintiff complains about,”

instead of the relief being sought, to determine whether exhaustion of state

administrative remedies is appropriate.       McMillen, 939 F.3d at 648.       Third,

exhaustion is required when a complaint alleges exclusion and deprivation of

educational benefits, even though a plaintiff alleges discrimination in other parts of

the complaint. See Smith, 895 F.3d at 569. And Fourth, exhaustion “is not futile

because it would allow the agency to develop the record for judicial review and apply

its expertise to the plaintiff’s claims.” J.M. v. Francis Howell Sch. Dist., 850 F.3d

944, 951 (8th Cir. 2017). The Court finds that Plaintiffs have failed to demonstrate

futility in exhausting their state administrative remedies.

             c.      Inadequate Relief

      Plaintiffs further argue that any relief that the SEHO could provide through

the administrative process would: (1) fail to redress J.V.’s physical injury; or

(2) provide inadequate monetary relief. Dkt. No. 62 at 19. A plaintiff must exhaust

their state administrative remedies regardless of whether the IDEA provides such

available relief. See McMillen, 939 F.3d at 648 (“We therefore hold that the IDEA’s

exhaustion requirement applies to plaintiffs who seek damages for the denial of a free

appropriate public education. Because [plaintiff] did not seek relief through the IDEA

administrative process, this lawsuit was properly dismissed.”). A plaintiff’s request

for money damages does not overcome the IDEA’s exhaustion requirements. See

Ripple v. Marble Falls Indep. Sch. Dist., 99 F. Supp. 3d 662, 690 (W.D.Tex. 2015)

(citing cases).   The fact that Plaintiffs seek damages is not an exception to the



                                                                                23/24
    Case 1:18-cv-00008 Document 67 Filed on 06/22/20 in TXSD Page 24 of 24



exhaustion requirement. The Fifth Circuit recently noted that “[m]ost circuits hold

that the IDEA requires plaintiffs who were denied a free appropriate public education

to exhaust regardless of the remedy they seek” and held that “the IDEA’s exhaustion

requirement applies to plaintiffs who seek damages for the denial of a free

appropriate public education.” McMillen, 939 F.3d at 646, 648. Plaintiffs, then, have

failed to show that an exception to the exhaustion requirement applies in this case.

Absent an exception, Plaintiffs must fully exhaust their state administrative

remedies before filing suit in federal court.



                                     IV.    Conclusion

       For the reasons provided above, the Court finds that it lacks subject matter

jurisdiction.    Plaintiffs’   Amended     Complaint   is   DISMISSED    WITHOUT

PREJUDICE to allow Plaintiffs to exhaust their state administrative remedies.

       SO ORDERED.



       SIGNED on this 22nd day of June, 2020, at Brownsville, Texas.




                                                ________________________________
                                                Ignacio Torteya, III
                                                United States Magistrate Judge




                                                                               24/24
